DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 12, 13, 15, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morriss (US PGPub 2013/0310928).
Regarding Claim 1, Morriss teaches a method of implanting a prosthetic valve (abstract; Paragraph 0263; Figures 12A-12G), comprising: 
delivering the prosthetic valve (100) to a native annulus of an atrioventricular valve of a heart (Paragraph 0003), the prosthetic valve (100; Paragraph 0148) including a self-expanding body (110) having an atrial end and a ventricular end (Paragraph 0149, 0166, 0197, 0217, and 0247), a valve disposed within the body (Figures 2A2; Paragraph 0155), a first leaflet clip (120) coupled to the body (110; see Figure 2H-1 and Figure 2A1; Paragraph 0148)) and a first control element (242) operably coupled to the first leaflet clip (120; see Figure 12D in which the first control element  are scoops 242 which are clearly operably connected to the first leaflet clip 120; Paragraphs 0265); 
disposing a portion of the control element outside the heart (Paragraph 0264-0265 in which a portion of the control element is within the delivery catheter and thus is outside of the heart at least in the proximal most section of the control element); 
allowing the body (110) to self-expand into engagement with the native annulus (Paragraph 0265); and 
transitioning the first leaflet clip (120) from a first condition in which the first leaflet clip is not engaged with a first native leaflet to a second condition in which the first native leaflet is captured and engaged between the first leaflet clip and the body (Paragraph 0264 and 0265).
Regarding Claim 2, Morriss teaches the method of claim 1, wherein the first leaflet clip is substantially elongated in the first condition (Figure 12D) and bent in the second condition (see Figure 12G).
Regarding Claim 4, Morriss teaches the method of claim 1, wherein the prosthetic valve further includes a second leaflet clip (120) and a second control element (242; Figure 12D), the method further comprising: transitioning the second leaflet clip from a first condition in which the second leaflet clip is not engaged with a second native leaflet to a second condition in which the second native leaflet is captured and engaged between the second leaflet clip and the body (Paragraph 0264 and 0265).
Regarding Claim 7, Morriss teaches the method of claim 4, wherein the step of transitioning the first leaflet clip from the first condition to the second condition and the step of transitioning the second leaflet clip from the first condition to the second condition are performed concurrently (see the optional ring (243) disclosed in Paragraph 0263 and as shown in Figures 12B and 12C).
Regarding Claim 12, Morriss teaches a method of implanting a prosthetic valve (abstract; Paragraph 0263; Figures 12A-12G), comprising: 
delivering the prosthetic valve (100) to a native annulus of an atrioventricular valve of a heart (Paragraph 0003), the prosthetic valve (100; Paragraph 0148) including a self-expanding body (110) having an atrial end and a ventricular end (Paragraph 0149, 0166, 0197, 0217, and 0247), a valve disposed within the body (Figures 2A2; Paragraph 0155), a first leaflet clip (120) coupled to the body (110; see Figure 2H-1 and Figure 2A1; Paragraph 0148)) and a first control element (242) operably coupled to the first leaflet clip (120; see Figure 12D in which the first control element  are scoops 242 which are clearly operably connected to the first leaflet clip 120; Paragraphs 0265); 
allowing the body (110) to self-expand into engagement with the native annulus (Paragraph 0265); and 
transitioning the first leaflet clip (120) from a first condition in which the first leaflet clip is substantially elongated (see Figure 12D) to a second condition in which the first leaflet clip is bent (See Figure 12 G) to engage the first native leaflet and capture the first native leaflet (see Figure 2H-1) between the first leaflet clip (120) and the body (110) (Paragraph 0264-0265).
Regarding Claim 13, Morriss teaches the method of claim 12, further comprising the step of disposing the first control element outside the heart (Paragraph 0264-0265 in which a portion of the control element is within the delivery catheter and thus is outside of the heart at least in the proximal most section of the control element).
Regarding Claim 15, Morriss teaches the method of claim 12, wherein the prosthetic valve further includes a second leaflet clip (120) and a second control element (242; Figure 12D), the method further comprising: transitioning the second leaflet clip from a first condition in which the second leaflet clip is not engaged with a second native leaflet to a second condition in which the second native leaflet is captured and engaged between the second leaflet clip and the body (Paragraph 0264 and 0265).
Regarding Claim 17, Morriss teaches the method of claim 15, further comprising: 
decoupling the first control element (242) from the first leaflet clip (120) (Paragraph 0265); 
decoupling the second control element (242) from the second leaflet clip (120) (Paragraph 0265); and 
removing the first and second control elements (242) from the heart (Paragraph 0265).
Regarding Claim 20, Morriss teaches the method of claim 12, wherein the step of transitioning the first leaflet clip from the first condition to the second condition and the step of transitioning the second leaflet clip from the first condition to the second condition are performed sequentially or concurrently (Morriss does state that there can be an OPTIONAL ring (243; Figure 12B-C; Paragraph 0263), which would deploy the control elements together to transition the first and second leaflet clips from the first configuration to the second configuration (see Figures 12B and 12C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morriss (US PGPub 2013/0310928).
Regarding Claim 6, Morriss teaches the method of claim 4, but fails to explicitly disclose wherein the step of transitioning the first leaflet clip from the first condition to the second condition and the step of transitioning the second leaflet clip from the first condition to the second condition are performed sequentially.
Morriss discloses that each scoop/control element (242) has its own elongate extension (244) and proximal ends (247; see Figure 12A) and therefore are independent of one another. While Morriss does state that there can be an OPTIONAL ring (243; Figure 12B; Paragraph 0263), which would deploy the control elements together (see Figures 12B and 12C), Morriss states that this feature is optional.
Therefore, it is obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Morriss such that the first and second leaflet clips are transitioned from a first to a second condition sequentially, since Morriss teaches a device which can be manipulated independently by separate proximal ends of the individual scoops, for the advantage of capturing each native leaflet independently to ensure proper placement before attaching a further native leaflet.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Morriss (US PGPub 2013/0310928) as applied to claim 1 above, and further in view of Vidlund (US PGPub 2013/0172978).
Regarding Claim 11, Morriss teaches the method of claim 1, wherein the atrial end of the body (110) is flared (163; see Figures 2F3-A and 2F3-B) and extends radially outwardly from the body (110; Paragraph 0208) wherein the delivering step further comprises: disposing the flared atrial end (163) on an atrial side of the native annulus (Paragraph 0208), but fails to disclose the prosthetic valve includes a tether having a first end attached to the ventricular end of the body and a second end, wherein the delivering step further comprises disposing the tether on a ventricular side of the native annulus; and disposing the second end of the tether outside the heart.
Vidlund teaches a method of implanting a prosthetic valve (abstract; see Figure 6), wherein the atrial end of the body (140) is flared (see Figure 4) and extends radially outwardly from the body (140; Paragraph 0094) wherein the delivering step further comprises: disposing the flared atrial end on an atrial side of the native annulus (Paragraph 0094), wherein the prosthetic valve includes a tether (270) having a first end (280) attached to the ventricular end of the body (140; see Figures 6 and 7) and a second end (near element 100), wherein the delivering step further comprises disposing the tether on a ventricular side of the native annulus (see Figures 6-7); and disposing the second end of the tether outside the heart (see Figures 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Morriss, to include the tether teachings of Vidlund, for the advantage of tightening the cuff (flared atrial end) onto the tissue around the valvular annulus to create a leak-free seal (Paragraph 0072; Vidlund). 


Allowable Subject Matter
Claims 3, 5, 8, 9, 10, 14, 16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose the claimed method step of tensioning the first or second control elements. The closest prior art of record, Morriss, discloses that the control elements are translated distally to push the leaflet clips radially outward, but does not disclose that the control elements are tensioned (or pulled upon) to deploy the leaflet clips radially outward such that the leaflet clips grasp the native valve leaflets.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771